— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Schindler, J.), dated November 21, 1989, which, upon a fact-finding order of the same court, dated September 21, 1989, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the seventh degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth, Title II, for a period not to exceed 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant contends that the petition was jurisdiction-ally defective because, absent a laboratory report, it was predicated on hearsay allegations (see, Family Ct Act § 311.2 [3]). We disagree. The supporting deposition of the arresting officer was based on the officer’s own observations of the appellant, and on his expertise as a member of a special narcotics unit in identifying the substance retrieved from the appellant’s pocket as cocaine in crack form. The deposition therefore satisfied the requirement in Family Court Act § 311.2 (3) for "non-hearsay allegations of the factual part of the petition” (cf., Matter of Detrece H., 78 NY2d 107; Matter of David T., 75 NY2d 927, 928-929). Harwood, J. P., Fiber, Balletta and Rosenblatt, JJ., concur.